                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

KOLBY DUCKETT, DAVID SCHILLING                       )
and DAVID HOLLOWAY,                                  )
                                                     )
               Plaintiffs,                           )       No. 1:19-cv-00295
v.                                                   )
                                                     )       Judge Christopher H. Steger
CHIEF BRIAN HICKMAN, TED ROGERS,                     )
and THE CITY OF COLLEGEDALE,                         )
TENNESSEE,                                           )
                                                     )
               Defendants.                           )

                               AGREED PROTECTIVE ORDER
       This matter is before the Court upon Plaintiffs’ First Motion to Compel to Defendants [Doc.

74]. By agreement of the parties and for good cause shown, the referenced motion [Doc. 74] is

DENIED AS MOOT. Further, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it

is hereby ORDERED that the parties shall be bound by the following stipulations as to the limited

disclosure and use of certain materials in this matter, as more fully described below:

       1.      Counsel for Chief Brian Hickman agrees to produce—without objection from

counsel for the City and Ted Rogers; subject to the provisions below; for discovery purposes only;

and without waiving the argument that such documents are subject, in whole or in part, to attorney-

client privilege—certain portions of the materials received from the Tennessee Bureau of

Investigation pursuant to their January 6, 2020 subpoena, specifically identified below:

            a. CID 239—summary of interview with Collegedale City Attorney Sam Elliott;

            b. Audio recording of interview with Sam Elliott

            c. CID 10—summary of interview with Sam Elliott contained in investigative report

            d. Only those portions of the emails contained at CID 70-77, 92-93, 130-133, and 138-
               139 for which Collegedale City Commissioner Ethan White was a sender or
               recipient.

                                                 1

Case 1:19-cv-00295-CHS Document 88 Filed 04/07/21 Page 1 of 3 PageID #: 419
       2.      Counsel for Defendants do not agree to produce those email communications

between City Manager Ted Rogers, Chief of Police Brian Hickman and City Attorney Sam Elliott

to which Commissioner Ethan White was not a sender or recipient, as the claim of absolute

privilege is expressly maintained.

       3.      As to the documents expressly identified in Paragraph 1 above, Defendants agree

to produce those documents for purposes of discovery only. They expressly reserve and maintain

the argument that such documents would not be admissible at trial, or subject to consideration

upon a Motion for Summary Judgment. All attorney-client privilege claims as to those documents

are expressly maintained, and shall not be considered waived by virtue of this agreed production

for discovery purposes or any agreement in this Order.

       4.      The parties agree that the documents produced pursuant to Paragraph 1 shall be

considered “Confidential Material” for the purposes of this litigation. Confidential Material may

be disclosed only to the following persons:

            a. The attorneys for Parties working on this litigation and all paralegal assistants,
               stenographic and clerical employees working under the direction of such counsel;

            b. Any person not employed by counsel for the Parties who is expressly retained or
               sought to be retained by counsel for the parties to assist in preparation of this matter
               for trial including any expert witnesses retained by either party, with disclosure
               only to the extent necessary to perform such work;

            c. Any person of whom testimony is taken, except that such person may only be
               shown copies of Confidential Material during his or her testimony or in preparation
               thereof and may not retain any of the Confidential Material;

            d. The Plaintiffs;

            e. Defendants, but only to those officers, directors, employees, or agents who are
               actually involved or participating in this litigation and have a legitimate need to
               know about the confidential document, item, or information;

            f. The Court, including Court personnel and the jury;

                                                  2

Case 1:19-cv-00295-CHS Document 88 Filed 04/07/21 Page 2 of 3 PageID #: 420
             g. Any person to whom disclosure is required by law and not opposed by a party to
                this action after giving advanced written notice to that party of any intent to disclose
                confidential documents, items, or information; and

             h. Any other person agreed upon in writing by the parties. Attorneys of record shall
                advise all persons who are given access to Confidential Materials pursuant to this
                paragraph of the terms of this Order.

        5.      No person to whom Confidential Materials have been disclosed pursuant to this

Order shall copy or use the document, item, or information for any purpose other than as required

for purposes of this litigation.

        6.      To the extent Confidential Materials are used in a deposition, the portion of that

deposition transcript which discusses, references or attaches Confidential Materials shall be

marked and identified as Confidential and shall be subject to the same restrictions set out in

paragraph 4 above.

        7.      In the event the non-producing party seeks to file Confidential Material with the

Court, that party will advise the party which produced the discovery documents in question

sufficiently in advance of the intended filing to give the producing party an opportunity to seek a

court order, which requires filing those documents under seal. With respect to requests for

documents to be placed under seal, this Agreed Protective Order fully incorporates the Court’s

Memorandum and Order Regarding Sealing Confidential Information [Doc. 5], including the

procedures required to obtain leave to file under seal as outlined therein.

        8.      Nothing in this Order shall prevent the parties from disclosing Confidential

Materials pursuant to a valid court order or subpoena.

        SO ORDERED.


                                                /s/ Christopher H. Steger
                                                UNITED STATES MAGISTRATE JUDGE


                                                   3

Case 1:19-cv-00295-CHS Document 88 Filed 04/07/21 Page 3 of 3 PageID #: 421
